Citation Nr: 1020921	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-34 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from and April 2009 rating decision in 
which the RO denied entitlement to an increased rating for 
the Veteran's bilateral pes planus.  The Veteran timely 
perfected an appeal of this determination to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

During the appeal period, the Veteran's bilateral pes planus 
has more nearly approximated pronounced acquired, bilateral 
flatfoot, not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 50 percent rating, and no more, for bilateral 
pes planus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71a, Diagnostic Code 
5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) also had held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA's notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or a 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect). 

In a pre-rating letter dated in January 2009, VA provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim for an increased rating, 
as well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA, consistent with the statutory and regulatory 
requirements and the holdings in Pelegrini, Dingess and 
Vazquez-Flores I and II.  In that letter, the RO set forth 
the criteria for higher ratings for pes planus and also 
provided notice of how an effective date would be established 
if a higher rating was granted.  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Veteran's service treatment records, private 
physicians' statements, and available post-service medical 
records are associated with the record.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and his representative, on 
his behalf.  Additionally, the Veteran has been afforded two 
VA examinations.  The Board finds these examinations, along 
with the Veteran's and private physicians' statements and 
evaluations regarding his symptoms, are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In light of the above, there is no indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the issue on appeal.  In sum, the Board 
also finds that there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.



II. Analysis

The Veteran asserts that his service-connected bilateral pes 
planus warrants a 50 percent rating.  In support, he 
maintains that his private physicians both state that his 
feet have not shown any improvement by orthopedic shoes or 
appliances, that there is marked pronation, extreme 
tenderness of plantar surfaces of his feet with marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Historically, in a March 1959 rating decision, the RO granted 
service connection for symptomatic pes planus and assigned an 
initial 10 percent rating, effective September 27, 1958, the 
day following the Veteran's discharge from service.  This 
rating remained unchanged, until a June 2008 rating decision 
issued in July 2008, in which the RO assigned a 30 percent 
rating for left and right feet bilateral pes planus, right 
greater than left, effective April 22, 2008, the date of 
receipt of the Veteran's claim.  This rating has remained 
unchanged since then.

The Veteran's bilateral pes planus has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).  Under this 
diagnostic code, a 30 percent rating is assigned for severe 
acquired bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A maximum 50 percent rating is 
assigned for pronounced, acquired bilateral flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

Resolving all doubt in his favor, the Board finds that the 
Veteran's bilateral pes planus more nearly approximates 
pronounced, acquired flatfoot, warranting a 50 percent 
rating, over the entire appeal period.  

The Board notes that the record contains conflicting evidence 
about the severity of the Veteran's symptomatology.  During 
VA examinations in February 2009 and November 2009, the 
Veteran complained of bilateral foot pain and stiffness with 
symptoms present at rest, standing and walking.  Treatment 
included activity as tolerated, Tylenol/Motrin, using 
massage, and soaking in Epsom salts.  He reported flare-ups 
averaging two episodes a week, lasting a half day to a day, 
during which he had more pain, limitations, and dysfunction.  
The Veteran was able to stand and to walk about 10 to 15 
minutes.  During the November 2009 VA examination, the 
Veteran reported flare-ups occurred three to four days a 
week, lasting 15 to 20 minutes, during which has had to get 
off his feet and rest them.  On examination, he walked with a 
limp.  In February, the right foot showed 10 degrees of 
valgus Achilles tendon malalignment that was correctable upon 
manipulation and was not painful.  There was no left Achilles 
tendon malalignment requiring manipulation.  There was 
obvious pes planus in both feet, right worse than left, 
without any gross abnormality of color, corns or calluses.  
No significant suggestion of abnormal weightbearing was noted 
and there was no significant left and right foot, midfoot, or 
forefoot malalignment requiring manipulation in February.  
The assessment was bilateral pes planus with right foot 
Achilles tendon malalignment.  Clinical findings in November 
2009 were similar, except pain was noted with manipulation of 
the right foot and palpation of both feet elicited 
significant tenderness over the plantar surface of the arch 
along with the right Achilles tendon.  The assessment 
included right foot pes planus with Achilles tendon 
malalignment, correctable with pain, and left foot pes 
planus.

In a May 2009 statement, a private podiatrist, F. P., DPM, 
FACFAS, indicated that when examined in April 2009, the 
Veteran complained of painful feet bilaterally.  His pain was 
in the heel, arch and Achilles tendon of both feet.  He 
reported that this pain had been present for many years and 
that his ankles swelled at times.  He had tried functional 
orthotics and worn depth insole orthopedic shoes with no 
help.  The Veteran indicated that NSAIDs resulted in little 
improvement.  He had tried stretching exercises.  On 
examination, sensory and neurological examinations were 
within normal limits with superficial plantar response 
flexor.  He presented with a collapsing pes valgo planus that 
was fully reducible with Hubscher maneuver.  He bore weight 
on the talar navicular joint of both feet, with weight 
bearing on the medial arch.  There was Tibialis posterior 
dysfunction and bowing of the tendo Achilles medially, 
bilaterally.  Pain was palpable on the plantar medial aspect 
of the calcaneus and talar navicular joint bilaterally.  
There was also pain on the distal 4-cm of the Achilles and at 
the insertion into the calcaneus.  He had a Gastrocnemeous 
equinus deformity.  Diagnosis was collapsing pes valgo planus 
with Tibialis posterior dysfunction and Achilles tendonitis.  
A Ritchie brace or surgical subtalar arthroersis bilaterally 
to prevent the excessive pronation of both feet was 
recommended.

In a September 2009 statement, Dr. F. P. noted that the 
Veteran was seen at a follow-up visit for continuing 
complaints of painful feet, bilaterally.  Complaints, 
clinical findings and diagnosis were nearly identical to 
those in April 2009.  A Ritchie brace, new more aggressive 
orthotics or surgical subtalar arthroersis bilaterally to 
prevent the excessive pronation of both feet was recommended.

In an October 2009 statement, M D. S., D.O., the Veteran's 
treating physician, indicated that examination showed a 
correlation with his subjective complaints of pain and spasm.  
He presented with pronounced and marked pronation, extreme 
tenderness of plantar surfaces of both feet, marked inward 
displacement and severe spasm of the Achilles tendon upon 
manipulation, and chronic flatfeet not improved with the use 
of orthopedic shoes or appliances.  Dr. M. D. S. added that 
the condition was chronic.

Based on the above, the Board finds that the Veteran's 
private examinations are more representative of his symptoms, 
which more nearly approximates a 50 percent rating for the 
entire period under consideration.  The evidence reflects 
that the Veteran's disability has been manifested by 
pronounced, acquired bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Examination revealed Tibialis posterior 
dysfunction and bowing of the tendo Achilles medially on both 
feet.  Pain was palpable on the plantar medial aspect of the 
calcaneus and talar navicular joint bilaterally.  There was 
also pain on the distal 4-cm of the Achilles and at the 
insertion into the calcaneus.  He had a Gastrocnemeous 
equinus deformity.  Moreover, a Ritchie brace, new more 
aggressive orthotics or surgical subtalar arthroersis 
bilaterally to prevent the excessive pronation of both feet 
was recommended.  There also was an indication of swelling 
and spasm, even though there were no characteristic 
callosities.  Nevertheless, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that his bilateral pes 
planus warrants a maximum 50 percent rating.



Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms; thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

The record also does not reflect that the Veteran has 
required any hospitalization for his pes planus disability 
during the period of time on appeal.  In addition, there is 
no indication in the record that his bilateral foot 
disability markedly interfered with his employment-or daily 
activities, beyond what is contemplated in the rating 
schedule (which contemplates industrial impairment) during 
the period of time on appeal.   During the February 2009 VA 
examination, the Veteran reported that he last worked in 
August 2008 in a pizzeria and was let go because he was 
unable to stand for prolonged periods of time and needed 
extra breaks.  However, he also indicated that he had not 
sought medical treatment for his pes planus in the previous 
year.  The February 2009 VA examiner noted that the Veteran 
had had no surgery or injections and was able to fulfill his 
activities of daily level of bathing, dressing, eating and 
driving.  Although the Veteran walked with a limp, he used no 
assistive device such as a cane, crutches or a walker.  In 
light of the above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

A 50 percent rating, and no more, for bilateral pes planus, 
is granted, subject to the provisions governing the award of 
monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


